DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to amendment filed on 2/7/2022.
Claims 21-23, 28, 31-34, 36, 39, and 40 have been amended in this action.
Claims 25, 27, 29, and 38 have been canceled in this action.
Claims 21-24, 26, 28, 30-37, 39, and 40 are pending.
Claims 21-24, 26, 28, 30-37, 39, and 40 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Bradley (Reg. No. 39,916) on 3/17/2022.

Amendment to the Claims:
	This listing of claims will replace all prior version and listings of claims in the application.

Listing of Claims:

 a container comprises a hardware processor, the container is operable to store one or more plugins, wherein: 
each plugin of the one or more plugins is operable to configure a model to add a feature to a host application, 
each plugin of the one or more plugins is operable to inherit one or more software components from a different plugin of the one or more plugins, wherein each plugin of the one or more plugins is uniquely identified by a version, and wherein each plugin version of the one or more plugin versions is operable to run independently from and concurrently with each other plugin version of the one or more plugin versions, and 
the container is operable to indicate a violation if [[the]] a configured model of [[the]] a plugin was previously configured by a different plugin of the one or more plugins.  

22. (Currently Amended) The system of claim 21, wherein each plugin of the one or more plugins comprises executable code within the host application.  

23. (Currently Amended) The system of claim 21, wherein each plugin of the one or more plugins is operable on [[a]] the hardware processor.  

24. (Previously Presented) The system of claim 21, wherein each plugin of the one or more plugins is on a server.  

 

26. (Previously Presented) The system of claim 21, wherein a parent plugin of the one or more plugins is defined by an application programming interface (API).  

27. (Canceled) 

28. (Currently Amended) The system of claim [[27]] 21, wherein a first version of a plugin is operable to run independently from and concurrently with a second version of the plugin.  

29. (Canceled)  

30. (Previously Presented) The system of claim 21, wherein each of the one or more plugins is operable to add a feature to a host application.  

31. (Currently Amended) A method comprising: 
loading a first plugins, wherein the first plugins is a first version of a plugin; 
loading a second plugins, wherein the second plugins is a second version of the plugin;
inheriting, by the second plugin, software components from the first plugin; 
configuring a model, by the second plugin, to add a feature to a host application; 
running the first plugin independently from and concurrently with the second plugin; and 
triggering a violation if the configured model was previously configured by [[a]] the first plugin 

32. (Currently Amended) The method of claim 31, wherein the method comprises executing code, on the second plugin, within the host application.  

33. (Currently Amended) The method of claim 31, wherein the method comprises operating the second plugin on a hardware processor.  

34. (Currently Amended) The method of claim 31, wherein the method comprises operating the second plugin on a server.  

35. (Previously Presented) The method of claim 31, wherein the method comprises operating the first plugin independently from and concurrently with a plugin that is different than the first plugin.  
36. (Currently Amended) The method of claim 31, wherein the method comprises defining the second plugin by an application programming interface (API).  

37. (Previously Presented) The method of claim 31, wherein the method comprises uniquely identifying the first plugin by a version.  

38. (Canceled) 

39. (Currently Amended) The method of claim 31, wherein the method comprises storing the second plugin in a container.  

40. (Currently Amended) The method of claim 31, wherein the method comprises using the second plugin to add a feature to [[a]] the host application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, each plugin of the one or more plugins is operable to inherit one or more software components from a different plugin of the one or more plugins, wherein each plugin of the one or more plugins is uniquely identified by a version, and wherein 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/ANNA C DENG/Primary Examiner, Art Unit 2191